Citation Nr: 1810843	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran provided testimony at an April 2012 Board videoconference hearing. The hearing transcript is of record.  

The Board remanded the Veteran's appeal in February 2014 and November 2016 to obtain outstanding private treatment records.  The Board remanded the appeal again in July 13, 2017 for to obtain a supplemental VA medical opinion.  The requested development has been completed and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. Bilateral pes planus was "noted" at service entrance.  Plantar fasciitis was not noted at service entrance.  

2. Bilateral pes planus was not aggravated by service, and plantar fasciitis was not incurred in service.

3.  The Veteran's bilateral foot disability is not shown to be secondary to a service-connected left ankle disability.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include pes planus, have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2008 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and testimony, VA and private medical records, and VA examinations and opinions.  The Board finds that the AOJ substantially complied with Board remand directives in obtaining outstanding medical records, a VA examination, and medical opinions.  

The Board finds that VA examinations and opinions adequately address the Veteran's service connection claim and include adequate rationale for the opinions rendered based on the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met. 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 
38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2016). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2018).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his current foot disability was aggravated by the use of boots, exercise, and running in service.  In a May 2017 statement, the Veteran and his representative contend that his disability is secondary to a left ankle disability.  

The Veteran has currently diagnosed bilateral pes planus and plantar fasciitis.  See VA examinations dated in August 2017 and private treatment records dated from 2013 and 2016.  

Service treatment records show that a diagnosis of pes planus, stated to be mild and without symptoms, was noted on the Veteran's April 1996 entrance examination.  Therefore, the presumption of soundness is not for application with regard to diagnosed pes planus, and the proper question on appeal is whether pes planus, noted at service entrance, was aggravated in service.  38 U.S.C. §§ 1111, 1153 (2012); 38 C.F.R. § 3.306 (2018).  Conversely, a diagnosis of plantar fasciitis was not shown in service, or post-service until 2013.  Thus, plantar fasciitis was not noted at service entrance and the Board will address the question of whether plantar fasciitis was incurred in service.  The Board will also address the question of secondary service connection for both identified diagnoses.  

The Board finds that the weight of the evidence shows that pes planus was not aggravated in service.  Because a preexisting condition was noted at entrance into service, the correct standard of review is whether it is as likely as not that the condition increased in severity during service, and if not, the analysis stops and the claim is denied.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2016).  The weight of the evidence shows that plantar fasciitis was not aggravated in service.  Service treatment records do not identify complaints related to the feet in service.  June 1998 and June 1999 physical examinations and a November 2003 separation examination all show that the Veteran checked having no foot trouble on associated Reports of Medical History, and no diagnoses or complaints relating to the feet were identified on physical examination.   

The Veteran testified, during an April 2012 Board hearing, that he had no problems with his feet when he was in service.  He reported that he separated from service in 2003, and began having problems with his feet shortly after his discharge.  He testified that he believed that his current foot disability was due to the use of boots, exercise, and running in service.  During January 2012 and August 2017 VA examinations, the Veteran also reported a sensation that felt like a pull on the bottom of his left foot in service, with no treatment reported in service.  The Board finds that while the Veteran is credible in reporting a pulling sensation of the foot in service, he is also credible in his testimony as to having no foot problems or foot pain until after service discharge, and the Board finds that his testimony in this regard was clear.  Insomuch as the Veteran has more recently reported, during the August 2017 VA examination, that he had foot symptoms present since service, this statement is inconsistent with hearing testimony.  Due to these inconsistences, the Board finds that the more recent statement with regard to the onset of foot pain in service is not credible.  

The Board finds that the weight of the evidence does not show aggravation of pes planus in service.  A January 2012 VA examiner opined that pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury or event.  The examiner reasoned that there was no documentation in service medical records regarding pes planus beyond the notation at service entrance.  The Veteran confirmed that he never sought treatment for his flat feet.  The VA examiner noted that even if the Veteran developed the sensation of pulling on the feet while in service, this does not indicate that pes planus was aggravated beyond its natural progression by his daily use of military boots in service.  The VA examiner reasoned, pursuant to a consultation with orthopedic service, that wearing military issued boots did not cause aggravation of pes planus, and considering the design of the footwear made for prolonged marches under harsh conditions, it would likely help prevent or delay the progress on of pes planus beyond its normal progression.  

The Board finds that the January 2012 VA opinion provides probative evidence showing no aggravation or increase in disability in service, based on the evidence of record, and the Board finds that the VA examiner's findings are consistent with findings shown in service and on periodic examinations and a separation examination report, and adequately took into account the Veteran's own contentions with regard to feeling a pulling on the foot in service due and his use of military issued boots.  Accordingly, the Board finds that the weight of the evidence shows that preexisting pes planus was not aggravated in service.

The Board finds that currently diagnosed plantar fasciitis was not incurred in service, and finds that the Veteran's currently diagnosed foot disabilities are not secondary to a service-connected left ankle disability.  Private podiatry records dated in 2013 show that the Veteran was seen with pain in the right and left arch which had been present for several months and was becoming progressively more severe.  The Veteran was assessed with plantar fasciitis of both feet, and was prescribed orthotics.  This is the earliest diagnosis of plantar fasciitis shown by the record.  He was seen with recurrent symptoms of heel and foot pain in November 2016.  The Veteran was assessed with plantar fasciitis and was treated with a steroid injection to the heel.  In light of the diagnosis of plantar fasciitis more recently shown by private treatment records, and the more recently raised contention with regard to secondary service connection, the Board remanded the appeal for an additional VA medical opinion.

An August 2017 VA examiner identified current diagnoses of plantar fasciitis and congenital pes planus.  The examiner opined that plantar fasciitis was less likely than not incurred in, caused by, or a result of service.  The examiner noted treatment for old fracture of the left ankle in service, and noted the finding of pes planus at service entrance.  He reasoned, however, that there was no mention of plantar fasciitis on active duty and no documentation of foot pain on active duty.  Instead, the VA examiner noted post-service findings related to plantar fasciitis shown in private treatment records.  The Board finds that the opinion is probative, and finds, therefore, that plantar fasciitis was not incurred in service.  

The weight of the evidence does not establish a nexus between a currently diagnosed bilateral foot disability and a service-connected left ankle disability.  The August 2017 VA examiner opined that the Veteran's bilateral foot disabilities were, less likely than not, proximately due to, or the result of the Veteran's service-connected left ankle.  The examiner reasoned that pes planus existed prior to service, plantar fasciitis existed post service, and there was no connection between either conditions to the Veteran's left ankle.  The examiner reasoned that plantar fasciitis was a common cause of heal pain in adults and was caused by collagen degeneration.  The cause of the degeneration was due to repetitive micro-tears of the plantar fascia which overcame the body's ability to repair its self.  Thus, the Veteran's current plantar fasciitis would not be secondary to the service-connected left ankle avulsion.  The examiner also reasoned that pes planus existed prior to service without aggravation by the service-connected left ankle.  The Board finds that the August 2017 opinions obtained are probative as they were based on an adequate factual background and included an adequate rational.  The Veteran has not otherwise submitted evidence which relates his currently diagnosed bilateral foot disabilities to his service-connected left ankle.  Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for secondary service connection.

For the reasons discussed above, the Board finds that service connection is not warranted for a bilateral foot disability, to include pes planus.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a bilateral foot disability, to include pes planus is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


